

116 HR 2681 IH: To direct the Secretary of Veterans Affairs to submit to Congress a report on the availability of prosthetic items for women veterans from the Department of Veterans Affairs.
U.S. House of Representatives
2019-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2681IN THE HOUSE OF REPRESENTATIVESMay 10, 2019Mr. Pappas (for himself and Ms. Stefanik) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to submit to Congress a report on the availability of
			 prosthetic items for women veterans from the Department of Veterans
			 Affairs.
	
		1.Report on availability of prosthetic items for women veterans from the Department of Veterans
 AffairsNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the availability from the Department of Veterans Affairs of prosthetic items made for women veterans, including an assessment of the availability of such prosthetic items at each medical facility of the Department.
		